Citation Nr: 1208309	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-25 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for nasopharyngeal cancer, claimed as due to herbicide exposure.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss, claimed as due to nasopharyngeal cancer.  


REPRESENTATION

Appellant represented by:	Dale L. Buchanan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied reopening claims for service connection for nasopharyngeal cancer and bilateral hearing loss.  
 
In August 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  Following the hearing, the Veteran, through his attorney, submitted additional evidence.  

Because the Veteran requested that the evidence be considered in the first instance by the RO, the appeal must be REMANDED.  VA will notify the appellant if further action is required.


REMAND

In statements dated in September and October 2011, the Veteran, through his attorney, submitted additional evidence and argument in support of his claims.  Among the evidence submitted were medical treatment records from Dr. J. G, his treating oncologist.  In addition, he submitted an October 2011 letter from Dr. D. A., who provides an opinion as to the etiology of the Veteran's nasopharyngeal cancer.  The appellant, however, did not waive initial RO review of the evidence.  Rather, he expressly requested that if the claims could not be granted in full, then they should be remanded and the evidence reviewed by the RO in the first instance.  See generally, 38 C.F.R. § 20.1304(c); Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003)(holding that decisions of the Secretary are subject to one review on appeal).  In view of the above, and to avoid any prejudice to the Veteran (see Bernard v. Brown, 4 Vet. App. 384 (1995)), the matters on appeal must be returned to the RO for consideration of the claims in light of all additional evidence added to the record.  

While this matter is being remanded, the Veteran, of course, is free to submit additional evidence relevant to his claims.  For instance, he may wish to provide evidence corroborating his claimed exposure to herbicide agents while on active duty.  In addition, because VA has specifically determined that nasopharyngeal cancer is not associated with exposure to herbicide agent, he may wish to submit evidence directly linking nasopharyngeal cancer to active military service.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 - 32,553 (Jun. 8, 2010); 72 Fed. Reg. 32,395 -32,407 (June 12, 2007). 

Accordingly, the case is REMANDED to the RO for the following action:

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issues on appeal.  

2.	Thereafter, and after allowing the Veteran a reasonable period to respond, and after conducting any additional development considered necessary, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the RO certified the appeal to the Board) and legal authority.  

3.	If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate Supplemental Statement Of the Case (to include clear reasons and bases for the RO's determinations) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


